Appellant reargues the proposition of injurious error based on the refusal of his application for continuance or postponement made after the trial began, same being governed by Art. 551, 1925 Cow. C. P., which provides that when it is made to appear to the satisfaction of the trial court that by some unexpected occurrence since the trial began, which no reasonable diligence could have anticipated, the applicant is so taken by surprise that a fair trial can not be had, a postponement or continuance may be granted. We do not understand this article to change the general rules governing continuances except as to things occurring unforeseen during a trial. By this we mean that if the matter relied on as of surprise be one which was in existence before the trial and if known to the accused before the trial began, would not have availed to secure a continuance, it would derive no sanctity and create no peculiar right of continuance by virtue of its occurrence or discovery during such trial. As applied to the facts in the case before us, we are of opinion that by reason of this statute appellant has no vantage ground greater than would have been his had witness Turrentine come in unexpectedly on call of all the witnesses before the trial began, and it had been then ascertained by appellant's counsel that he would testify to facts at variance with those set out in the sworn statement in their possession. The surprise would have been the same in either case, and the rights of appellant to a continuance would appear to be the same. In either case, after pleading the surprise, it would be incumbent on appellant to make such application as to absent witnesses, the *Page 441 
diligence and the facts which being addressed to the sound discretion of the trial court would reasonably convince him that a continuance would result in procuring some definite favorable facts meeting and overcoming those which cause the surprise.
This record shows that the purpose of the requested continuance was to secure witnesses, none of whose names were known or attempted to be stated, nor their residences other than that the witnesses could be found in Fannin, Brazoria and Harris Counties. The expected testimony from these unknown witnesses was stated to be that Turrentine had a bad reputation for truth and veracity in said counties. Mr. Branch in Sec. 324 of his Annotated P. C. cites authorities supporting the proposition that a continuance will ordinarily be refused if sought to obtain only impeaching testimony.
We have here then an application which not only fails to name the absent witnesses whom appellant hopes to find, but which sets out as the expected facts only the proposition that they would impeach Turrentine by testifying to his bad reputation. We think the original opinion on this point was correct.
The rule is so well settled as to need no discussion that a character witness on cross-examination may be asked if he has not heard from other people statements as to specific acts and conduct of the party whose reputation is in issue, — the admission of having heard which might weaken the force of the testimony of such character witness. Such we think to be the effect of the holdings in the list of authorities filed by appellant in his supplemental brief. We have carefully examined the testimony of defense witness J. E. Jones and find therein one expression which if separately objected to might have been held inadmissible, but the most of the testimony of said witness which was objected to is admissible, and the bill presenting only a general objection and including matters admissible as well as the specific matter mentioned by us as being questionable, we think the learned trial judge committed no error in overruling such general objection.
Bill of exceptions No. 9 complains of the fact that the witness Turrentine was permitted to explain a statement made by him in response to a question asked him on cross-examination by appellant's counsel, which statement was of a nature that reflected upon him as a witness. We observe that Mr. Branch in Sec. 94 of his Annotated P. C. sets out at length the right of a witness to explain any matter brought out by the adverse party which reflects upon him, and the authorities cited in support *Page 442 
of Sec. 92 of said work uphold the proposition that the explanatory testimony is not restricted to a particular time.
Being unable to agree with appellant's counsel, though we have found his propositions exceedingly interesting and have been led to give the matter considerable study, we are of opinion that the motion for rehearing should be and the same is hereby overruled.
Overruled.